Citation Nr: 0101606	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from August 1950 to February 
1956.

A review of the evidence of record discloses the veteran died 
in July 1998 at the age of 69 while an inpatient at the Ohio 
State University Medical Center in Columbus, Ohio.  The death 
certificate reflects the immediate cause of death was 
refractory hypoxia.  This was due to or as a consequence of 
pulmonary embolism and stage IV adenocarcinoma of the lung.  
Other significant conditions listed as contributing to death, 
but not resulting in the underlying cause, were listed as 
coronary artery disease and chronic obstructive pulmonary 
disease.  At the time of death, service connection was in 
effect for:  Residuals of fracture of the left lower 
extremity with marked knee disability and 1-inch shortening, 
rated as 30 percent disabling; low back disability, rated as 
20 percent disabling; and osteomyelitis of left tibia, rated 
as 20 percent disabling.  The terminal hospital records are 
not in the claims folder.

In December 1997 the veteran was admitted to the Wright-
Patterson Air Force Base Hospital after slipping on some ice 
and injuring his left leg and ankle.  Although X-ray studies 
showed no fracture, it was suspected that he had a 
microfracture with an open, intermittently draining sinus.  
The sinus continued to drain during hospitalization.  He was 
treated with antibiotics, taught to walk with a walker, and 
released nine days post injury.  The day before discharge, it 
was stated that there was improving drainage of the wound 
with improving wound margins.  The final diagnoses were 
listed to be a fracture and chronic osteomyelitis of the left 
tibia.

A February 1998 report from the Wright-Patterson Air Force 
Base Hospital was to the effect that the veteran had a 
draining sinus in the left anterior tibia with mild erythema.  
The plan was to admit the veteran to the facility for pain 
control.  Thereafter, there are no reports of that 
hospitalization or any follow-up visits for treatment and/or 
evaluation to the time of the veteran's death in July 1998.

Associated with the claims folder is a copy of the autopsy 
protocol.  At the conclusion of the report is a section 
titled "SUMMARY OF CASSETTES" with a list of cassettes 
designated by letter, followed by a description of what each 
cassette contains.  Cassette "Z" apparently describes the 
findings from examination of the tibia.  It is unclear 
whether the cassette tape describes in more detail the 
examination of the tibia than is stated in the autopsy 
protocol.

The claims folder contains reports by various medical 
professionals with regard to whether or not the service-
connected osteomyelitis might have been a source of the 
pulmonary embolus involved in the veteran's death.  None of 
the specialists, however, addressed the question as to 
whether or not the service-connected osteomyelitis, or any 
other service-connected disability, might have contributed to 
or hastened the veteran's death.

In view of the foregoing, and in order to provide the 
appellant every consideration, the undersigned believes that 
further development is in order and the case is REMANDED for 
the following:

1.  The appellant should be contacted and 
asked to submit a list of all the 
veteran's medical care providers who 
rendered treatment to him from the time 
of his discharge from hospitalization at 
the Wright Patterson Air Force Base in 
December 1997 until the time of his death 
in July 1998.  After obtaining any 
necessary consent, copies of any records 
indicated should be obtained and 
associated with the claims folder.

2.  With authorization from the 
appellant, the RO should contact the Ohio 
State University Medical Center in 
Columbus, Ohio, and request that the 
facility provide either (1) Cassette Z; 
(2) a copy of cassette Z, or a 
transcription of the complete contents of 
cassette Z.  Any records received should 
be associated with the claims folder.

3.  If a cassette tape is received from 
the Ohio State University Medical Center, 
the RO should reduce the contents to a 
typewritten report and associate it with 
the claims folder.  Thereafter, the RO 
should submit the claims folder to a VA 
specialist in cardiopulmonary medicine 
for review.  An opinion should be 
requested as to whether the service-
connected residuals, particularly the 
osteomyelitis of the left tibia, 
contributed substantially and materially 
to the cause of the veteran's death.  The 
specialist should be asked to opine as to 
what extent, if any, the service-
connected osteomyelitis (or other 
service-connected disabilities) 
contributed to or hastened the veteran's 
death, even if it is not found to have a 
causal connection to the pulmonary 
embolus involved in the veteran's death.  
If this opinion cannot be stated for 
certain, the specialist should render in 
terms that describe the relationship, or 
lack thereof, with any range of 
probability or likelihood, that is, "very 
likely," "likely," "not likely," "not 
very likely," and so forth, and provide a 
complete rationale for any opinion 
expressed.  Concerning the rationale for 
the opinion, the specialist should be 
requested, in the course of reviewing the 
veteran's claims folder, to note and 
provide comment, for example, regarding 
the medical statement, opinions, and 
findings in the medical reports of 
record.

3.  When this action is completed, the 
claims file should be reviewed by the RO 
on the merits.  Should the decision 
remain adverse, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



